The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Guo (US 20160324487) discloses an apparel item (Guo Fig. 5 note: this reads on the T-shirt) comprising a surface; a plurality of landing pads (Guo Fig. 4 Item 410) positioned proximate to the surface, each landing pad of the plurality of landing pads uniquely positioned on the surface relative to other landing pads of the plurality of landing pads (Guo Fig. 5 Items 138A-J); a plurality of antenna elements (Guo Fig. 4 Item 440) each: conductively coupled to a unique landing pad of the plurality of landing pads.
Chiang (US 20100237038) discloses non-metallic antenna elements (Chiang paragraph 0023).
Yanagida (US 20010024949) discloses a unique operational frequency (Yanagida Fig. 3 note: TV, GPS have different operational frequency) compared to at least one antenna element of the plurality of antenna elements (Yanagida Fig. 3 Item 1-5).
Tupin (US 20110060215) discloses a hub positioned on the surface and conductively coupled to each of the landing pads (Tupin Fig. 12 paragraph 0156).
Gentile (US 20080083720) discloses an apparel item comprising a foam layer is lined with a conductive material (Gentile paragraph 0111).
Walker (US 20160149293) discloses the conductive material reflects radiofrequency radiation that emanates from the plurality of antenna elements (Walker Abstract, paragraph 0106)
However, the combination of Guo, Chiang, Yanagida , Tupin, Gentile and Walker fails to teach “an apparel item comprising: a surface; a foam layer positioned therein; a plurality of landing pads positioned proximate to the surface, each landing pad of the plurality of landing pads uniquely positioned on the surface relative to other landing pads of the plurality of landing pads; a plurality of non-metallic antenna elements each: demountably, intermittingly, and conductively coupled to a unique landing pad of the plurality of landing pads; comprising a non-metallic conductive composition; comprising a unique operational frequency compared to at least one antenna element of the plurality of antenna elements; a hub positioned on the surface and conductively coupled to each of the landing pads; a plurality of communications devices, wherein each communications device: is demountably affixed to the surface; intermittingly, demountably, and conductively coupled to the hub; comprises an operational frequency; wherein the hub intermittingly, demountably, and conductively couples each of the communications devices to one of the landing pads; and wherein the foam layer is lined with a conductive material; and wherein the conductive material reflects radiofrequency radiation that emanates from the plurality of non-metallic antenna elements”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641